Title: From George Washington to George Augustine Washington, 18 August 1783
From: Washington, George
To: Washington, George Augustine


                        
                            Dear George,
                            Newburgh Augt 18th 1783
                        
                        If my Letter from Albany by the Count del Vermé has reached you, it would inform you that I had just made the
                            tour of the Northern & Western parts of this State, & had got that far on my return home. Accordingly, the
                            day following I arrived at this place & found your Aunt but just recovering from a Fever & severe Cholic
                            which had reduced her much. Since then she has had a relapse, and is at this moment far from being in a good state of
                            health.
                        It gave us much concern to hear by Colo. Cobb that you had been very unwell, altho’ better when he left
                            you—would advise you to persevere in a temperate mode of living, & give the climate a fair chance. too much
                            retirement may be as improper as to be always in a Crowd—extremes should be avoided. If you want any thing let me know it.
                        Congress having required my attendance, I shall set off for Princeton to morrow, and as it is not likely that
                            I shall return to this Quarter again, to reside, I carry my Baggage with me; it being the desire of Congress that I should
                            remain there till the arrival of the Definitive Treaty which, as for the three last Months is every day expected. The
                            British seem to be more in earnest to evacuate New York than heretofore, otherwise things in this quarter remain in
                                Status-quo. Our best wishes attend you I am your affecte
                        
                            Go: Washington
                        
                    